Citation Nr: 9902490	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-32 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by the Department of Veterans 
Affairs (VA) during April and May 1989.

2.  Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1998) for chronic 
residuals of an allergic reaction to medication prescribed by 
VA in 1991.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to May 
1979.  

In August 1990, the Board of Veterans' Appeals (Board) denied 
VA compensation benefits pursuant to 38 U.S.C. § 351 (later 
recodified as 38 U.S.C.A. § 1151, and since amended) for 
chronic residuals of an allergic reaction (a skin rash) to 
medication (Tegretol®) prescribed by VA during April and May 
1989.  The basis for the Board's denial was that chronic 
residuals of the allergic reaction were not shown.  The VA 
hospital discharge summary from May 1989 had shown that the 
skin rash had cleared after Tegretol® was discontinued and 
Benadryl® was prescribed.

In September 1991, the veteran filed a VA Form 21-4138, 
attempting to disagree with determinations on § 1151 benefits 
based on treatment in 1989 and 1991.  In January 1992, the VA 
Regional Office (RO) advised the veteran that the Board had 
denied § 351 benefits in 1990, and that if he was claiming 
other conditions under § 351, he should tell the RO the 
disability or disabilities and the dates and places of 
treatment.  

In January 1993, a statement which the veteran wrote to 
Disabled American Veterans was received at the RO.  In it, 
the veteran expressed displeasure with VA treatment since 
1987, and he specifically mentioned a March 28, 1991 
treatment incident.  This information was attached to a 
letter from an attorney stating his intent to file a writ of 
mandamus before the United States Court of Veterans Appeals 
(Court) if VA took no action within 10 days.  


In February 1993, the RO considered all the evidence of 
record, including a March 28, 1991 hospital discharge 
summary, and held that the veteran had not submitted new and 
material evidence to reopen the claim which had been denied 
by the Board in 1990.  The RO informed the veteran of its 
decision and of his right to appeal within one year thereof.

In April 1993, the United States Court of Veterans Appeals 
(Court) denied a writ of mandamus.  The writ had requested 
relief at the RO level.  The Court denied the writ because 
apparently the veteran had filed numerous claims, VA had not 
received copies of all correspondence sent to it by the 
veteran regarding some of his claims, and the veteran had 
failed to respond to VA's attempts to unravel which of his 
claims was at issue.  

Later in April 1993, on a VA Form 21-4138 which the veteran 
titled, request for reconsideration of claim the veteran 
indicated more specifically than previously that he wished to 
reopen the claim based on VA treatment in 1989, and that he 
was claiming § 1151 benefits based on VA treatment on or 
about March 28, 1991.  He also complied with VA's January 
1992 request, by submitting VA Forms 21-4142 stating that he 
wanted the RO's help in obtaining records of treatment he had 
received at VA Medical Centers in March or April 1989, and on 
March 28, 1991.

In October 1995, the RO continued the previous denial of the 
claim based on treatment in 1989, and denied a separate claim 
which was based on VA treatment in 1991.  The RO notified the 
veteran of its decisions in November 1995, and advised him of 
his right to appeal them within one year thereof.  
Subsequently, a VA Form 9 which the Board received in April 
1997 was treated by the RO as a timely notice of disagreement 
to its October 1995 decision, and a statement of the case was 
issued in June 1997.  There was an issue of whether a VA Form 
9 substantive appeal was timely filed, which was resolved in 
the veteran's favor by the RO in July 1998.

The Board is characterizing the veterans claims as separate 
issues because, while the nature of the claims is similar, 
the treatment dates differ by a substantial amount of time, 
the medications (Tegretol® in 1989 and Buspar® in 1991) 
alleged to have caused the allergic reactions are different 
according to the medical records, different residuals (skin 
disability with respect to 1989 and liver disability and 
diabetes mellitus with respect to 1991) are alleged for the 
different medications, and the claim based on treatment in 
1989 was previously denied by the Board.  

The Board notes that the veteran, in December 1995, 
apparently requested for VA compensation benefits for mental 
problems.  This matter is not part of the present appeal, and 
it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In August 1990, the Board denied VA compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for chronic residuals (a skin 
rash) of an allergic reaction to medication prescribed by VA 
during April and May 1989.  

2.  Since the Board's August 1990 decision, evidence 
regarding chronic residuals of an allergic reaction to 
medication prescribed by VA in 1989 which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim, has not been submitted. 

3.  There is no competent medical evidence of record that the 
veteran currently has a chronic liver disability that it is a 
residual of an allergic reaction to medication prescribed by 
VA in 1991, or that such treatment caused the veteran to have 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The August 1990 Board decision denying VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for chronic residuals 
of an allergic reaction to medication prescribed by VA during 
April and May 1989 is final.  38 U.S.C.A.  § 7104 (West 
1991); 38 C.F.R. § 20.1100 (1998).

2.  Since the Board's August 1990 decision, no new and 
material evidence has been received, and the claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by VA during April and May 1989 is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

3.  The claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by VA in 1991 is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking benefits under the provisions of 
38 U.S.C.A. § 1151 for various claimed disabilities, which he 
alleges are due to VA medical treatment.  As discussed in the 
Introduction, the Board has identified two separate issues, 
one involving treatment in 1989 and the other involving 
treatment in 1991.

In the interest of clarity, the Board will first discuss the 
provisions of 38 U.S.C.A. § 1151.  The two issues on appeal 
will then be separately analyzed.

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VAs interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulations 
inclusion of a fault or accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 S.Ct. 
552, 556 n.3 (1994):  We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a diseases or injurys natural progression, 
occurring after the date of treatment. . . .VAs action is 
not the cause of the disability in those situations.

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability was compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
no fault rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment.

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the 1995 amendment to 38 C.F.R. § 3.358(c)(3), 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151.  In pertinent 
part, § 1151 is amended as follows:

	"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

	"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable."

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). The Court's 
holding in Karnas requires that in all cases VA fully 
adjudicate a veteran's claim under both the new and old law 
and regulation to determine the extent to which each may be 
favorable to the veteran.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).

Whether new and material evidence has been received to reopen 
the claim for VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by the Department of Veterans 
Affairs (VA) during April and May 1989.

The veteran contends that § 1151 benefits are warranted for 
VA treatment in 1989 causing an allergic reaction to 
medication, with chronic residuals in the form of Stevens-
Johnson syndrome [a severe form of erythema multiforme (a 
skin disorder produced by congestion of capillaries), in 
which, in addition to other symptoms, there is involvement of 
the oronasal and anogenital mucosa, the eyes, and the 
viscera; constitutional symptoms include malaise, 
prostration, headache, fever, and arthralgia].  He asserts 
that he has submitted new and material evidence to reopen 
this claim.

Relevant Law and Regulations

In addition to the discussion of 38 U.S.C.A. § 1151 above, 
other provisions apply.

Finality/new and material evidence

The Boards 1990 decision was based upon the fact that the 
veteran had not shown that he had chronic skin disability as 
a result of his 1989 allergic reaction to Tegretol® 
prescribed by VA in 1989.  He did not appeal that decision, 
so it became final.  38 U.S.C.A. § 7104.

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v. West, No. 98-7017 (Fed. Cir. 
September 16, 1998).

Therefore, the veteran must submit new and material evidence 
to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
new and material, the claim must be reopened, and the 
second step in the two-step analysis, evaluating the merits 
of the claim in view of all the evidence, both new and old, 
must be performed.  Masors v. Derwinski, 2 Vet. App. 181, 185 
(1992).

The evidence

The old evidence

The veteran alleged in June 1989 that he had Stevens-Johnson 
syndrome as a result of VA treatment from April to May 1989.  

Medical evidence previously considered by the Board in August 
1990 had shown that the veteran had a history of alcohol 
dependence and a probable somatization disorder in October 
1988, and that he complained of feeling week for three days 
in February 1989, and that he felt dehydrated and anxious as 
well.  He was diagnosed with a mixed personality disorder.  

In March and early April 1989, the veteran was diagnosed with 
an anxiety attacks.  He was seen again shortly thereafter in 
April 1989, when he was complaining that VA psychiatric 
doctors did not medicate him or care for his problems.  He 
complained of inability to control his impulses.  He left the 
VA facility without the psychiatrist seeing him and without 
receiving instructions.  A personality disorder was 
diagnosed.  During the above period, he was being medicated 
with psychotropic medications other than Tegretol®, and no 
skin problems were noted.  

He was hospitalized at a VA hospital from April to May 1989 
for psychiatric care of what was felt, provisionally, to be 
an explosive personality and alcohol abuse.  During the 
hospitalization, it was suspected that the veteran might be 
suffering from a seizure disorder.  However, it was also felt 
that his actions might have been a performance.  Various 
psychotropic medication modalities were attempted to treat 
what he described as his fits.  Notations indicate that 
he was threatening, unpredictable, very hostile, agitated, 
and very uncooperative with staff.  He had to be put on 
restriction.  On one occasion, he talked to staff about 
having black magic.  Tegretol® was prescribed, and he was 
being monitored until he attained a therapeutic level.  
Additional therapeutic activities were to be prescribed as 
his condition stabilized and improved.  

He continued to mis-behave, and had to be micromanaged.  He 
refused on one occasion to take Xanax®, stating that it made 
him feel like his head would explode. The veteran presented 
on one day as feeling weak, short of breath, and having hot 
flashes.  His blood pressure was normal, as were his 
temperature, pulse, and respiration.  The next day, he 
refused to take Tegretol® and Xanax ®; instead, he went back 
to bed and pulled the covers over his head.  Later that 
morning, he had an extraordinary reaction to touching his 
chest, jumping three inches off the table.  He was 
characterized as having persistently demonstrated 
hypochondriacal symptoms since his admission.  

His behavior improved somewhat the next day, but a couple 
days later, Xanax® was discontinued, as he refused to take 
it.  When he finally stabilized on medication, his behavior 
improved.  Serentil® was prescribed.  

Two days later, it was noted that he had had pruritus for two 
days.  Serentil® was discontinued, as it had recently been 
started when Xanax® was dropped.  The next day, he still had 
petechia and a rash.  He was using Benadryl® and Calamine®.  
The next day, he stated that Benadryl® had almost killed 
him the day before, so he did not want to take it anymore.  
All his medications were placed on hold, and he continued to 
suffer with an itching, burning rash over much of his body, 
and he developed a slight fever.  He was monitored, and his 
condition and rash continued to improve.  

In late May, 1989, a case assessment and review noted that 
the veteran had, over the past month, appeared to be 
responding quite well to Tegretol®, and had reached a 
therapeutic level.  Unfortunately, he had developed a skin 
rash which was assumed to be secondary to Tegretol®, and so 
Tegretol® had had to be discontinued.  As a result, he 
appeared to be quite moody, and he had to be watched very 
carefully just in case he had another episode of epileptic-
like seizures.  His attitude left much to be desired, but at 
the same time, he was aware that he had no place to go, and 
placement in the community was going to be extremely 
difficult.  He was receiving Benadryl® for itching.  The 
hospital discharge summary diagnosed atypical epilepsy, 
alcohol abuse by history, borderline personality disorder, 
and a skin rash as an allergic reaction to Tegretol®.   It 
noted that the skin rash had gradually disappeared with the 
discontinuation of Tegretol® and the use of Benadryl®.  The 
Tegretol® had, until it was discontinued, produced good 
results.  He was discharged when he advised that a family 
member was having a hernia operation, and there were no 
grounds to prevent him from leaving.  

In February 1990, the veteran was again hospitalized.  He had 
been admitted over his  objection after expressing vague 
ideation of jumping off a building or perhaps killing his 
mother.  A few days prior to admission, he reportedly had 
broken the windshield of his girlfriends car and then pulled 
a knife on her in one of his fits.  It was noted that his 
past admissions had included complete neurological work-ups 
which were all negative.  Tourettes syndrome had been ruled 
out, and the diagnosis was pseudo-seizures due to his passive 
aggressive personality disorder.  The only skin problems 
noted were scarring of his knuckles and nose due to trauma.  
He was discharged from the ward after being caught smoking 
there, and it was felt that hospitalization should be avoided 
if at all possible, as hospitalization had done the veteran 
no good whatsoever.  

A June to July 1990 VA hospital discharge summary notes that 
the veteran had made many complaints about VA physicians 
being unable to help him with his fits.  A past history of an 
allergic reaction (Stevens-Johnson syndrome) to Tegretol® was 
noted.  The diagnoses were undifferentiated somatization 
disorder, alcohol dependence in remission, possible panic 
disorder, and borderline personality disorder.  No skin 
problems were noted or diagnosed.  

The Boards August 1990 decision

In 1990, the Board found that the veteran had experienced a 
skin rash during his April to May 1990 VA hospitalization, 
and that the skin rash had occurred after Tegretol® had been 
prescribed for psychiatric reasons, but that the skin rash 
had resolved after the medication was discontinued.  Thus, VA 
treatment had not caused a chronic disability.  

The additional evidence

Since the Boards 1990 decision, no medical evidence has been 
received showing that the veteran has a chronic skin 
disability, or that any other residual of his 1989 VA 
treatment with Tegretol®.  

In April 1993, the veteran reported VA treatment in March 
or April 1989 (sic), negligent treatment reaction, and 
(Steven and Johnson Syndrom) (sic).

In December 1995, he indicated, in essence, that the VA 
treatment had caused him to have a skin disability.

Analysis

In order for there to be new and material evidence, evidence 
which is so significant, either when viewed alone or in 
conjunction with the other evidence, that it must be 
considered in order to fairly decide the merits of the claim 
must be submitted.  See 38 C.F.R. § 3.156; Hodge; see also 
Justus v. Principi, 3 Vet. App. 510, 513 (1992);  Cuevas v. 
Principi, 3 Vet. App. 542, 547-48 (1992); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993), and Duran v. Brown, 7 Vet. App. 216, 
220 (1994).  

The Board previously held that the evidence did not show that 
there were chronic residuals, in the form of a chronic skin 
disability, of a presumed 1989 allergic reaction to 
Tegretol®.

Since the Boards August 1990 decision, the veteran has 
submitted no competent medical evidence showing that he has 
chronic residuals of the 1989 allergic reaction to Tegretol®.  
At best, he is asserting that he has chronic residuals of the 
allergic reaction, and that the residuals are Stevens-Johnson 
syndrome -- a skin disorder -- but as a layperson, he is 
incapable of proving either that he has that syndrome or any 
other chronic skin disorder, or that it is a residual of the 
1989 reaction to Tegretol®.  Medical evidence is required.  
Caluza; Espiritu; Grottveit.  This being the case, his 
assertions are not new and material evidence.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Routen v. Brown, 10 Vet. 
App. 183, 186, (1997).  Moreover, he had made essentially the 
same assertions in June 1989, before the Boards last 
decision, so his current assertions are cumulative rather 
than new and material.  

In short, the additional evidence is not new and material 
under 38 C.F.R. § 3.156 because it does not tend to establish 
that the veteran currently has any claimed residuals of the 
1899 VA medical treatment.  Since the veteran has not 
submitted medical evidence which could reopen his claim, it 
may not be reopened.  38 C.F.R. § 3.156; Evans v. Brown, 9 
Vet. App. 273, 283 (1996).  The benefit sought on appeal 
remains denied.

Additional Matters  

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits. The Court in Graves held that:

when a veteran has made an application 
to reopen a claim and the Secretary is on 
notice of evidence which may prove to be 
new and material, but has not been 
submitted with the application, the 
Secretary has a duty under [38 U.S.C.A.] 
§ 5103 to inform the veteran of the 
evidence that is necessary to complete 
the application.  Graves, 8 Vet. App at 
525.

By this decision, the Board is informing the veteran of the 
type of evidence which may be considered to be new and 
material.  In order to satisfy the requirement that his claim 
be well-grounded, the veteran should submit medical evidence 
identifying a current disorder which is medically deemed to 
be related to the 1989 VA treatment.  

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
obtained that would constitute new and material evidence.  
Therefore, no additional VA action is necessary.  McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), affd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997); 38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 
(1998).  

Finally, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In Bernard, the 
Court of Veterans Appeals held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by 
being denied those opportunities. In this instance, the RO 
clearly addressed the issue of new and material evidence, but 
it did so by applying Court precedent which has since been 
invalidated by Hodge, supra.  The veteran was provided a copy 
of 38 C.F.R. § 3.156, which has not changed, in the June 1997 
Statement of the Case, and was given the opportunity to 
present evidence and argument with respect thereto.  The 
Board believes that the veteran has not been  prejudiced by 
its decision in this case.  In essence, he has not presented 
evidence which could be considered to be new and material 
under either pre-Hodge or post-Hodge jurisprudence.  A remand 
for the RO to apply Hodge would therefore serve no useful 
practical purpose.  

Entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by VA in 1991.

The veteran contends that VA treatment in February or March 
1991 caused him to have a liver disability, which has caused 
diabetes mellitus.  The treatment which he alleges caused the 
disabilities was the prescription of Buspar® and/or the 
failure to monitor his liver function studies in light of the 
prescription of Buspar®.  He states that an allergic reaction 
to Buspar® caused liver damage and diabetes mellitus.  

Factual Background

As noted above, the veteran has a history of alcohol abuse 
and psychiatric problems treated since at least February 
1989.  At that time, a mixed personality disorder was 
diagnosed.  

April to May 1989 VA hospital records reveal that the veteran 
had abnormal alkaline phosphatase, SGOT, and SGPT laboratory 
results.  

The veteran was treated at a VA facility on March 28, 1991.  
He was advised to seek follow-up treatment for a borderline 
personality disorder and impulse control disorder as needed, 
and with the gastrointestinal clinic on a next-available 
basis to assess his history of increased liver function 
tests.  No discharge medications were given to him.  He was 
to avoid alcohol.  He was to have no physical activity 
limitations or restrictions, and he was not a danger to 
himself or others.  An irregular discharge was not noted.  

A letter from the veteran dated the next day in March 1991 
states that he had been treated poorly by security at the VA 
facility the previous day, and that he was thrown out of the 
hospital one hour after he had been admitted by a VA 
physician, Dr. M., for a bad, poisoned liver caused by 
medication and a chemical imbalance problem.  

In April 1993, the veteran stated that he had been 
administered medication by VA on March 28, 1991, that the 
treatment was negligent, and that he had had an allergic 
reaction.  He stated, (reaction do to liver blood not 
correctly monitored) (sic).

An April 1993 VA medical record from Dr. M. indicates that 
the veteran stated that there was no documentation of his 
past problems with Buspar®.  Directly after this, the 
physician indicated:  

By looking at this current volume, I find the note 
dated 2/28/91 of mine, prescribing Buspar, and lab 
tests dated 3/25/91, 3/28/91, 5/30/93 showing 
(elevated) SGOT PT and SGGT (consistent with) 
acute hepatic impairment.  Buspar was subsequently 
stopped by me.  A note to this effect and the note 
of the GI consultant suggesting we stop it, are 
not to be found.

The assessment was psychosis and behavioral disorder.  The 
plan was not to prescribe Buspar® or Tegretol®, as pt has 
had severe reactions to these.  

In December 1995, the veteran stated that his 1991 treatment 
had caused him to have mental problems.  

A letter from the veteran received in November 1997 states 
that he had obtained a personal statement from Dr. M. 
admitting to his negligence.  The veteran stated that 
medication Dr. M. gave him caused something to happen to his 
liver, and that he became jaundiced.  The purported statement 
from the VA physician, Dr. M., was not proffered, and has not 
been subsequently submitted by the veteran.

In March 1998, an RO adjudication officer continued the 
denial of benefits to the veteran.  The adjudication officer 
advised the veteran that while the April 1993 VA medical 
record he considered did show that the veteran had had a 
reaction to medication, it did not establish that the veteran 
had any permanent or chronic residual disability as a result 
of the reaction.  The adjudication officer sent the veteran a 
copy of the April 1993 VA medical record and advised him that 
he could at any time submit a statement from a doctor 
documenting that he has residual disability.  

A letter from the veteran received in May 1998 states that he 
has been an alcoholic since 1986, that he is currently taking 
insulin for his diabetes, and that the diabetes occurred 
because of his impaired liver.  

Law and Regulations

In addition to the discussion of 38 U.S.C.A. § 1151 above, 
other provisions apply.

The threshold question to be answered for this claim is 
whether the veteran has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the Board finds that 
the claim is not well-grounded, there is no further duty to 
assist him in the development of his claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

In order for a 38 U.S.C.A. § 1151 claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of VA treatment (medical and some lay 
evidence); and of a nexus between the VA treatment and the 
current disability (medical evidence).  Cf. Caluza v. Brown, 
7 Vet. App. 498, 535 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The significance of presenting a well grounded claim is that 
such a claim triggers the VAs chronological obligation to 
assist the claimant in the development of facts pertinent to 
the claim.  Where the claimant fails to present a well 
grounded claim, there is no duty to assist on the part of the 
VA.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Court of Veterans Appeals has underscored that 
if VA volunteers assistance in developing facts pertinent to 
a claim that is not well grounded, such action raises grave 
questions of due process ... if there is apparent disparate 
treatment between claimants, between those who have met 
their initial burden of presenting a well grounded claim and 
those who have not.  Grisvois v. Brown, 6 Vet. App. 136, 140 
(1994).  In other words, if a claimant does not present a 
well grounded claim, the VA not only has no duty to assist, 
but also it may not volunteer to assist in the development of 
the claim.

Analysis

The veteran contends that § 1151 benefits are warranted in 
relationship to 1991 VA treatment, as he sustained an 
allergic reaction to Buspar® and has chronic residuals from 
it, namely liver disability and diabetes mellitus.  

As discussed above, a claimant has the initial burden of 
submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There must be more than 
a mere allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Grisvois v. Brown, 6 Vet. App. 136, 139 
(1994).  

It appears from the April 1993 VA physicians note that 
Buspar® was prescribed in February 1991, and it is not clear 
when it was stopped in light of all the evidence, including 
the March 28, 1991 hospital discharge summary, but it appears 
to have been stopped at least within a few months after being 
prescribed in February 1991.  Since it is not precisely 
certain when exactly the prescription of Buspar® terminated, 
the issue is framed to include treatment within 1991, so 
as to include the entire period during which Buspar® may have 
been prescribed.  

For reasons of clarity, it is best to discuss each of the 
alleged residuals of the 1991 treatment separately.  A 
comparison of the pre-treatment status with the post-
treatment status will occur.  

Liver disability

The second prong of Caluza, VA medical treatment, is met, as 
the veteran was treated with Buspar® by VA starting in 
February 1991.  

The first prong of Caluza, medical evidence of a current 
disability, is not met, as there is no competent medical 
evidence of record indicating that the veteran currently has 
a chronic liver disability.  The April 1993 VA medical record 
stated that the veteran's liver function studies were 
consistent with acute hepatic impairment, not chronic liver 
disability.  Moreover, there is no medical evidence of a 
current liver disability.  

The third prong of Caluza is not met, as there is no 
competent medical evidence of record of a nexus between the 
veteran's alleged liver disability and VA treatment.  There 
is no medical opinion of record espousing the veteran's 
assertion that Buspar® caused a chronic liver disability.  

All the medical evidence of record says is that Buspar® was 
subsequently stopped after elevated lab tests were reviewed 
and were felt to be consistent with acute, not chronic, 
hepatic impairment.  While the veteran in essence contends 
that Buspar® caused a chronic alleged liver disability, he is 
a layperson, who, as such, is incapable of supplying the 
necessary medical nexus evidence.  In this regard the Board 
notes that the veteran is not competent to offer evidence 
which requires medical knowledge, and no medical evidence 
linking the veteran's claimed disability to VA medical 
treatment in 1991 has been submitted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); i, 5 Vet. App. 91, 93 
(1993). 

Diabetes mellitus

The reasoning discussed above essentially applies to the 
veterans claim of entitlement to 38 U.S.C.A. § 1151 benefits 
for diabetes mellitus.

The first prong of Caluza is met, as there was VA treatment 
with Buspar® beginning in 1991.  The second prong of Caluza 
is not met, as there is no competent medical evidence of 
record showing that the veteran currently has diabetes 
mellitus.  The veterans assertions that he has such disease 
are not sufficient to diagnose it, as he is a layperson.  
Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  
The third prong of Caluza is not met, either, as there is no 
competent medical evidence of record establishing a 
relationship between the veteran's 1991 VA treatment and his 
alleged diabetes mellitus.  The veteran asserts that there is 
a relationship, but as a layperson, his assertion is not 
competent medical evidence of the same.  Espiritu, 2 Vet. 
App. at 495; Grottveit, 5 Vet. App. at 93.   

Conclusion

The veteran has not submitted a well-grounded claim for VA 
compensation benefits for residuals of an allergic reaction 
to medication prescribed by VA in 1991.  In essence, no 
current residuals of such treatment have been medically 
diagnosed.   

The Board notes that the disposition of the veterans claim 
would be similar whether adjudicated under either the former 
or the revised provisions of 38 U.S.C.A. § 1151.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In that regard, under 
either version of the law the evidence does not demonstrate 
that any claimed additional disability was the result of VA 
care, because the evidence does not indicate that any claimed 
disability currently exists.

Additional considerations

When the Board is basing its decision on the fact that the 
claim is not well grounded, whereas the RO concluded that the 
claim was not implausible (see its June 1997 statement of the 
case), it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board concludes that there has been no prejudice 
to the veteran, as the RO advised him that the April 1993 VA 
medical record did not show residual disability, and it 
advised him that he could at any time submit medical evidence 
documenting residual disability.  He responded with his own 
lay statement purporting medical causation and current 
disability.  The fact that the RO decided the claim on a 
broader basis than that employed by the Board is hardly 
prejudicial to the veteran.

Because the veteran's claim is not well grounded, VA is under 
no duty to further assist him.  38 U.S.C.A. § 5107(a).  VAs 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the claimant has referenced other 
known and existing evidence which would well ground the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  The VA 
is not on notice of any other known and existing evidence 
which would make the claim plausible.  The RO informed the 
veteran of the need for medical nexus evidence from a doctor 
and gave him the opportunity to submit it, and he instead 
submitted a lay statement.  The Boards decision serves to 
further inform the veteran of the kind of evidence that would 
be necessary to make his claim well grounded.  

Finally, the Board observes that the veteran has expressed 
unhappiness over the manner in which certain VA medical and 
security personnel have dealt with him, such as alleged lack 
of concern, lack of respect, etc.  The Board has no 
jurisdiction over such complaints and will not address them.  
See 38 U.S.C.A. §§ 511, 7104 (West 1991).    


ORDER

New and material evidence not having been received, the claim 
for VA compensation benefits pursuant to 38 U.S.C.A. § 1151 
for chronic residuals of an allergic reaction to medication 
prescribed by VA during April and May 1989 is not reopened.

The veteran not having submitted a well-grounded claim of 
entitlement to VA compensation benefits pursuant to 38 
U.S.C.A. § 1151 for chronic residuals of an allergic reaction 
to medication prescribed by VA in 1991, the claim is denied.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
  The Board notes that the veteran appears to be contending that the alleged diabetes mellitus was not caused 
directly by VA medical treatment, but instead was secondary to liver disease.  As discussed above, the Board 
has explored the issue on the basis of the possibility of a direct nexus between the claimed diabetes mellitus 
and VA medical treatment.  The veterans claim fails for the reasons stated, in essence because there is no 
evidence of current diabetes mellitus.  The secondary claim fails on the same basis; in addition, as discussed 
earlier in this decision, there is no evidence of current liver disease, either.  
- 2 -
